DETAILED ACTION
Brief Summary
This is a final Office action addressing U.S. Application No. 16/443,592.
On December 14, 2020 a non-final Office action was mailed in which, among other findings, claims 1 and 3-15 were rejected under 35 USC § 112 for failing to particularly point out and distinctly claim subject matter; and claims 1 and 3-15 were rejected under 35 USC § 103 as being obvious over Ko et al. (U.S. Pub. No. 2010/0285810 hereinafter “Ko”) in view of one or more of Wan et al. (U.S. Pub. No. 2010/0322100 hereinafter “Wan”) and Nam et al. (U.S. Pub. No. 2010/0323709 hereinafter “Nam”).
On March 15, 2021, the Applicant filed their response to the December 14, 2020 Office action. The response included amendments 1, 3, 6, 8, 9, 10, and 13; the cancelation of claims 4, 5, 7, 11, 12, 14, and 15; and arguments directed toward the outstanding prior art rejections in light of the claim amendments.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Reissue Applications
Claims 1, 3, 6, 8, 9, 10, and 13 are objected to for failing to comply with 37 CFT 1.173(c), which states that whenever there is an amendment to the claims, the applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.

Specification
	The applicant’s amendments to the specification filed March 15, 2021, are acknowledged and have been entered.

Claim Objections
Claims 1, 6, 8, and 9 are objected to because of the following informalities: The terms “DMRS”, “first cell ID”, and “second cell ID” are missing grammatical articles in several instances in the claims.  For example, claim 1 recites in part, “generating DMRS associated with first cell ID of the first cell…” instead of “generating a DMRS associated with a first cell ID of the first cell… (emphasis added).” Other instances occur at lines 9 and 13 or claim 1, lines 11 and 16 of claim 6. Appropriate correction is required. The Applicant is encouraged 

Claim 9, line 4 appears to be missing language after the word “processor”. The Examiner suggests amending the claim to recite “a processor that controls… (emphasis added).”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 9, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “higher layer” is unclear to the Examiner and thus indefinite because there is no other layer recited for which to 

The phrase “second cell ID of the second cell” is unclear to the Examiner because it presumes a first cell ID for the second cell that has not been previously a recited in the claim. The claim does recite a first cell ID for a first cell, however the first cell and second cell are distinct. The Examiner suggests amending the claims to simply recite a cell ID for a first cell and a cell ID for a second cell.

Referring to claims 3, 10, and 13, the phrase “a second scrambling identity associated with the second cell” is unclear to the Examiner and thus indefinite because it presumes a first scrambling identity associated with the first cell that has not been previously recited. The Examiner suggests amending the claims to simply recite “a scrambling identity associated with the second cell.”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 6, 8-10, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. Pub. No. 2012/0176884 hereinafter “Zhang” which claims priority to Provisional App. No. 61/430,647 filed 1/7/11) in view of Etemad et al. (U.S. Pub. No. 2012/0082082 hereinafter “Etemad” which claims priority to Provisional App. No. 61/389,080 filed 10/1/10).

Referring to claim 1, Zhang teaches a method of transmitting a DeModulation Reference Signal (DMRS) in a communication system by a base station (BS) including a first cell performing Coordinated Multi Point (CoMP) transmission (see paragraph 72, “FIG. 1F is a block diagram illustrating an example CoMP network 180 for use with a communications system, such as, the communications system 100. The CoMP network 180 may include a CoMP cooperating set 182 and a CoMP controller 184. The CoMP cooperating set 182 may include spatially-diverse Tx points 114a-114d (e.g., geographically-separated base stations, eNBs, etc.) that may directly or indirectly participate in the coordinated downlink transmissions to the WTRU 102, including, for example, forming one or more PDSCHs of the coordinated downlink transmissions for reception by the WTRU 102… …The Tx points 114a-114d may define respective cells, namely, serving cell 186a of WTRU 102 and non-serving cells 186b-186d… …In this case, the Tx points 114a-114d may transmit the same set of common reference signals (CRS), but transmit other reference signals (such as, CSI-RS and/or DM-RS) according to point-specific parameters.”), the method comprising:
transmitting, through a higher layer of the first cell to a user equipment (UE), first information including (i) a first seed value for generating DMRS associated with first cell ID of the first cell and (ii) a second seed value for generating DMRS associated with second cell ID of the second cell (see paragraph 171, “Alternatively, each Tx point of the CoMP cooperating set may use its own timeslot index and cell ID to initialize the pseudo-random sequence generator of DM-RS sequence, and this cell-specific information (e.g., a relative timeslot or subframe index and cell ID of the non-serving-cell Tx points) may be signaled to the WTRU 102 via higher layer signaling (such as RRC signaling or MAC control element header) when the CoMP cooperating set 182 is configured or reconfigured for the WTRU 102.” See also paragraph 174.); 
transmitting, through the first cell to the UE, a Physical Downlink Control Channel (PDCCH) including second information informing which seed value is used for DMRS for a physical downlink shared channel (PDSCH) among the first seed value and the second seed value (see paragraph 172, “After being configured in a Tx mode that may allows dynamic switching between JT CoMP and single-cell MIMO operation, the WTRU 102 may monitor a PDCCH format that supports (e.g., JT) CoMP operation (hereinafter "CoMP-PDCCH") and other appropriate fall-back PDCCH formats, such as, for example, DCI format 1A, in the common and WTRU-specific search spaces. For a valid CoMP-PDCCH that is detected, the WTRU 102 may obtain the information of whether (e.g., JT) CoMP is applied based on, for example, any of the aforementioned signaling information (e.g., a CCE index of the received DCI, etc.)”);
generating the DMRS associated with the first cell ID and transmitting, through the first cell to the UE, the DMRS associated with the first cell ID and a PDSCH based on the second information informing that the first seed value is used “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”). 
Zhang further teaches, a non-serving base station, generating the DMRS associated with a second cell ID and transmitting, through the second cell to the UE, the DMRS associated with the second cell ID and a PDSCH based on the second information informing that the second seed value is used for DMRS (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”); 
wherein the transmitted PDSCH is demodulated, by the UE, using the DMRS associated with the first cell ID or the DMRS associated with the second cell ID based on the second information (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”) (see also paragraph 84-86 of the ‘647 provisional application).

Etemad teaches, in an analogous system, a single base station including first and second cells that perform coordinated multipoint transmissions (see figure 1 and paragraph 14, “Referring now to FIG. 1, a diagram of an enhanced Node B (eNB) serving multiple sectors of multiple cells and capable of implementing coordinated multipoint (CoMP) transmission in accordance with one or more embodiments will be discussed. As shown in FIG. 1, wireless communication network 100 may include an enhanced Node B (eNB) device 110 that may serve multiple sectors such as sector 112, sector 114, and sector 116 in respective cells, cell 0, cell 1, and cell 2, of a cellular communication system.”, See also paragraph 15, “In one or more embodiments, CoMP may be implemented wherein a common or shared media access control (MAC) and radio resource control (RRC) manage multiple physical (PHY) devices or cells such as RRE 118 and RRE 120 operating on the same frequency. Intra-eNB CoMP allows joint processing and beam forming across multiple cells, such as the RREs) within a single eNB. The cells may be implemented via different antenna orientations of the eNB to serve different sectors of the same cell site where eNB 110 is located, or alternatively the cells may be implemented via one or more remote radio elements such as RRE 118 and RRE 120 to provide local coverage within a given sector 114.”) (see also pages 17-21 of the ‘080 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang with the above teachings of Etemad such that Zhang’s method of performing coordinated multi point transmissions is performed in Etemad’s single base station. Such a modification would simply be using a known technique of performing coordinated multipoint transmissions as shown by Zhang to improve a similar method as disclosed by Etemad in the same way.

Referring to claim 3, the combination of Zhang and Etemad teaches the method of claim 1 (as shown above), and Zhang further teaches the first seed value is for a first scrambling “The WTRU 102 may be configured with one or more sets of parameters; each of which may correspond to a DM-RS… …Each set of parameters may include, for example, an antenna port index, initialization values for the DM-RS generator, a transmission mode, and/or an scrambling ID that may be used (in addition to a cell or a common ID) to initialize a DM-RS sequence. This scrambling ID may be, for example, any of a scrambling ID configured by upper layers (e.g. RRC), an identity of the WTRU 102, a RNTI, a serving-cell ID, etc. The serving-cell ID may be, for example, a servCellID used by the RRC to identify the serving cell…”) (see also paragraph 84-86 of the ‘647 provisional application).

Referring to claim 6, Zhang teaches a base station (BS) transmitting a DeModulation Reference Signal (DMRS) and including a first cell performing Coordinated Multi Point (CoMP), the BS comprising: 
a transmitter that transmits a downlink signal (see paragraph 31, “The base stations 114a, 114b may communicate with one or more of the WTRUs 102a, 102b, 102c, 102d over an air interface 116, which may be any suitable wireless communication link (e.g., radio frequency (RF), microwave, infrared (IR), ultraviolet (UV), visible light, etc.).”); and 
a processor (see paragraph 500, “These devices may contain at least one Central Processing Unit (CPU) and memory.”) that:
controls the transmitter to transmit, via a higher layer of the first cell to a user equipment (UE), first information including (i) a first seed value for generating DMRS associated with first cell ID of the first cell and (ii) a second seed value for generating DMRS associated with second cell ID of the second cell (see paragraph 171, “Alternatively, each Tx point of the CoMP cooperating set may use its own timeslot index and cell ID to initialize the pseudo-random sequence generator of DM-RS sequence, and this cell-specific information (e.g., a relative timeslot or subframe index and cell ID of the non-serving-cell Tx points) may be signaled to the WTRU 102 via higher layer signaling (such as RRC signaling or MAC control element header) when the CoMP cooperating set 182 is configured or reconfigured for the WTRU 102.” See also paragraph 174.);
controls the transmitter to transmit, via the first cell to the UE, a Physical Downlink Control Channel (PDCCH) including second information informing which seed value is used for DMRS “After being configured in a Tx mode that may allows dynamic switching between JT CoMP and single-cell MIMO operation, the WTRU 102 may monitor a PDCCH format that supports (e.g., JT) CoMP operation (hereinafter "CoMP-PDCCH") and other appropriate fall-back PDCCH formats, such as, for example, DCI format 1A, in the common and WTRU-specific search spaces. For a valid CoMP-PDCCH that is detected, the WTRU 102 may obtain the information of whether (e.g., JT) CoMP is applied based on, for example, any of the aforementioned signaling information (e.g., a CCE index of the received DCI, etc.)”);
generates the DMRS associated with the first cell ID and transmits the DMRS associated with the first cell ID and a PDSCH based on the second information informing that the second seed value is used for DMRS (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”).
Zhang further teaches a second base station (see item either of item 114b-d) that:
generates the DMRS associated with the second cell ID and transmits the DMRS associated with the second cell ID and a PDSCH based on the second information informing that the second seed value is used for DMRS (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”),
“If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”) (see also paragraph 84-86 of the ‘647 provisional application).
Zhang fails to explicitly teach the first and second cells are included in a single base station. The Examiner finds the only difference between Zhang and the claimed invention is that in the claims the first and second cells are included in a single base station, whereas in Zhang the first and second cells respectively are part of separate base stations. Both the Zhang 
Etemad teaches, in an analogous system, a single base station including first and second cells that perform coordinated multipoint transmissions (see figure 1 and paragraph 14, “Referring now to FIG. 1, a diagram of an enhanced Node B (eNB) serving multiple sectors of multiple cells and capable of implementing coordinated multipoint (CoMP) transmission in accordance with one or more embodiments will be discussed. As shown in FIG. 1, wireless communication network 100 may include an enhanced Node B (eNB) device 110 that may serve multiple sectors such as sector 112, sector 114, and sector 116 in respective cells, cell 0, cell 1, and cell 2, of a cellular communication system.”, See also paragraph 15, “In one or more embodiments, CoMP may be implemented wherein a common or shared media access control (MAC) and radio resource control (RRC) manage multiple physical (PHY) devices or cells such as RRE 118 and RRE 120 operating on the same frequency. Intra-eNB CoMP allows joint processing and beam forming across multiple cells, such as the RREs) within a single eNB. The cells may be implemented via different antenna orientations of the eNB to serve different sectors of the same cell site where eNB 110 is located, or alternatively the cells may be implemented via one or more remote radio elements such as RRE 118 and RRE 120 to provide local coverage within a given sector 114.”) (see also pages 17-21 of the ‘080 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang with the above teachings of Etemad such that Zhang’s method of performing coordinated multi point transmissions is performed in Etemad’s single base station. Such a modification would simply be using a known technique of performing coordinated multipoint transmissions as shown by Zhang to improve a similar method as disclosed by Etemad in the same way.

Referring to claim 8, Zhang teaches A method of receiving a DeModulation Reference Signal (DMRS) by a user equipment (UE), the method comprising:
receiving, via a higher layer from a base station (BS), first information including (i) a first seed value for generating DMRS associated with first cell ID of the first cell and (ii) a second seed value for generating DMRS associated with second cell ID of the second cell (see paragraph 171, “Alternatively, each Tx point of the CoMP cooperating set may use its own timeslot index and cell ID to initialize the pseudo-random sequence generator of DM-RS sequence, and this cell-specific information (e.g., a relative timeslot or subframe index and cell ID of the non-serving-cell Tx points) may be signaled to the WTRU 102 via higher layer signaling (such as RRC signaling or MAC control element header) when the CoMP cooperating set 182 is configured or reconfigured for the WTRU 102.” See also paragraph 174.);
receiving, from the BS, a Physical Downlink Control Channel (PDCCH) including second information informing which seed value is used for DMRS for a physical downlink shared channel (PDSCH) among the first seed value and the second seed value (see paragraph 172, “After being configured in a Tx mode that may allows dynamic switching between JT CoMP and single-cell MIMO operation, the WTRU 102 may monitor a PDCCH format that supports (e.g., JT) CoMP operation (hereinafter "CoMP-PDCCH") and other appropriate fall-back PDCCH formats, such as, for example, DCI format 1A, in the common and WTRU-specific search spaces. For a valid CoMP-PDCCH that is detected, the WTRU 102 may obtain the information of whether (e.g., JT) CoMP is applied based on, for example, any of the aforementioned signaling information (e.g., a CCE index of the received DCI, etc.)”);
“If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”); 
receiving, from a non-serving BS, the DMRS associated with the second cell ID and a PDSCH based on the second information informing that the second seed value is used for DMRS (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”); and 
demodulating the received PDSCH using the DMRS associated with the first cell ID or the DMRS associated with the second cell ID based on the second information (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”).
Zhang fails to teach the first and second cells are included in a single base station. The Examiner finds the only 
Etemad teaches, in an analogous system, a single base station including first and second cells that perform coordinated multipoint transmissions (see figure 1 and paragraph 14, “Referring now to FIG. 1, a diagram of an enhanced Node B (eNB) serving multiple sectors of multiple cells and capable of implementing coordinated multipoint (CoMP) transmission in accordance with one or more embodiments will be discussed. As shown in FIG. 1, wireless communication network 100 may include an enhanced Node B (eNB) device 110 that may serve multiple sectors such as sector 112, sector 114, and sector 116 in respective cells, cell 0, cell 1, and cell 2, of a cellular communication system.”, See also paragraph 15, “In one or more embodiments, CoMP may be implemented wherein a common or shared media access control (MAC) and radio resource control (RRC) manage multiple physical (PHY) devices or cells such as RRE 118 and RRE 120 operating on the same frequency. Intra-eNB CoMP allows joint processing and beam forming across multiple cells, such as the RREs) within a single eNB. The cells may be implemented via different antenna orientations of the eNB to serve different sectors of the same cell site where eNB 110 is located, or alternatively the cells may be implemented via one or more remote radio elements such as RRE 118 and RRE 120 to provide local coverage within a given sector 114.”) (see also pages 17-21 of the ‘080 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang with the above teachings of Etemad such that Zhang’s method of performing coordinated multi point transmissions is performed in Etemad’s single base station. Such a modification would simply be using a known technique of performing coordinated multipoint transmissions as shown by Zhang to improve a similar method as disclosed by Etemad in the same way.

Referring to claim 9, Zhang teaches a user equipment (UE) receiving a DeModulation Reference Signal (DMRS) (see item 102 in figure 1B), the UE comprising: 
a receiver that receives a downlink signal (see item 120 in figure 1B); and 

controls the receiver to receive, via higher layer from a base station (BS)  information including (i) a first seed value for generating DMRS associated with first cell ID of the first cell and (ii) a second seed value for generating DMRS associated with second cell ID of the second cell (see paragraph 171, “Alternatively, each Tx point of the CoMP cooperating set may use its own timeslot index and cell ID to initialize the pseudo-random sequence generator of DM-RS sequence, and this cell-specific information (e.g., a relative timeslot or subframe index and cell ID of the non-serving-cell Tx points) may be signaled to the WTRU 102 via higher layer signaling (such as RRC signaling or MAC control element header) when the CoMP cooperating set 182 is configured or reconfigured for the WTRU 102.” See also paragraph 174.);
controls the receiver to receive, from the BS, a Physical Downlink Control Channel (PDCCH) including second information informing which seed value is used for DMRS for a physical downlink shared channel (PDSCH) among the first seed value and the second seed value (see paragraph 172, “After being configured in a Tx mode that may allows dynamic switching between JT CoMP and single-cell MIMO operation, the WTRU 102 may monitor a PDCCH format that supports (e.g., JT) CoMP operation (hereinafter "CoMP-PDCCH") and other appropriate fall-back PDCCH formats, such as, for example, DCI format 1A, in the common and WTRU-specific search spaces. For a valid CoMP-PDCCH that is detected, the WTRU 102 may obtain the information of whether (e.g., JT) CoMP is applied based on, for example, any of the aforementioned signaling information (e.g., a CCE index of the received DCI, etc.)”);
controls the receiver to receive, from the BS the DMRS associated with the first cell ID and a PDSCH based on the second information informing that the first seed value is used for DMRS (see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”); and
“If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”);
demodulates the received PDSCH using the DMRS associated with the first cell ID or the DMRS associated with the second cell ID based on the second information(see paragraph 173, “If (e.g., JT) CoMP is applied, then the WTRU 102 may obtain the number of the non-serving-cell Tx points (if the number is not fixed) and the information regarding the DM-RS ports used by each of the non-serving-cell Tx points. The WTRU 102 may use the information of DM-RS ports used in each of non-serving-cell Tx points to perform channel estimation of each non-serving-cell Tx points on corresponding DM-RS ports. The WTRU 102 may also obtain information such as resource block (RB) allocation, HARQ process number, MCS, NDI and RV from decoding of the received PDCCH. The WTRU 102 may apply this information to receive the PDSCH(s), and process (e.g., decode) the demodulated data accordingly.”) (see also paragraph 84-86 of the ‘647 provisional application).
Zhang fails to explicitly teach the first and second cells are included in a single base station. The Examiner finds the only difference between Zhang and the claimed invention is that in the claims the first and second cells are included in a single base station, whereas in Zhang the first and second cells respectively are part of separate base stations. Both the Zhang and the claimed invention use resources from the first and second cells to perform coordinated multi point transmissions.
Etemad teaches in an analogous system, a single base station including first and second cells that perform coordinated multipoint transmissions (see figure 1 and paragraph 14, “Referring now to FIG. 1, a diagram of an enhanced Node B (eNB) serving multiple sectors of multiple cells and capable of implementing coordinated multipoint (CoMP) transmission in accordance with one or more embodiments will be discussed. As shown in FIG. 1, wireless communication network 100 may include an enhanced Node B (eNB) device 110 that may serve multiple sectors such as sector 112, sector 114, and sector 116 in respective cells, cell 0, cell 1, and cell 2, of a cellular communication system.”, See also paragraph 15, “In one or more embodiments, CoMP may be implemented wherein a common or shared media access control (MAC) and radio resource control (RRC) manage multiple physical (PHY) devices or cells such as RRE 118 and RRE 120 operating on the same frequency. Intra-eNB CoMP allows joint processing and beam forming across multiple cells, such as the RREs) within a single eNB. The cells may be implemented via different antenna orientations of the eNB to serve different sectors of the same cell site where eNB 110 is located, or alternatively the cells may be implemented via one or more remote radio elements such as RRE 118 and RRE 120 to provide local coverage within a given sector 114.”) (see also pages 17-21 of the ‘080 provisional application).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Zhang with the above teachings of Etemad such that Zhang’s method of performing coordinated multi point transmissions is performed in Etemad’s single base station. Such a modification would simply be using a known technique of 

Referring to claim 10, the combination of Zhang and Etemad teaches the method of claim 8 (as shown above), and Zhang further teaches wherein the first seed value is for a first scrambling identity associated with the first cell and the second seed value is for a second scrambling identity associated with the second cell (see paragraph 116, “The WTRU 102 may be configured with one or more sets of parameters; each of which may correspond to a DM-RS… …Each set of parameters may include, for example, an antenna port index, initialization values for the DM-RS generator, a transmission mode, and/or an scrambling ID that may be used (in addition to a cell or a common ID) to initialize a DM-RS sequence. This scrambling ID may be, for example, any of a scrambling ID configured by upper layers (e.g. RRC), an identity of the WTRU 102, a RNTI, a serving-cell ID, etc. The serving-cell ID may be, for example, a servCellID used by the RRC to identify the serving cell…”) (see also paragraph 84-86 of the ‘647 provisional application).

“The WTRU 102 may be configured with one or more sets of parameters; each of which may correspond to a DM-RS… …Each set of parameters may include, for example, an antenna port index, initialization values for the DM-RS generator, a transmission mode, and/or an scrambling ID that may be used (in addition to a cell or a common ID) to initialize a DM-RS sequence. This scrambling ID may be, for example, any of a scrambling ID configured by upper layers (e.g. RRC), an identity of the WTRU 102, a RNTI, a serving-cell ID, etc. The serving-cell ID may be, for example, a servCellID used by the RRC to identify the serving cell…”) (see also paragraph 84-86 of the ‘647 provisional application).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/MF/